                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

HERBERT MANYGOAT,

       Plaintiff,

v.                                                                     No. 20-cv-0790 JB-JHR

FNU BIRCHFIELD, et al,

       Defendants.

                     ORDER GRANTING IN FORMA PAUPERIS
               RELIEF AND DENYING MOTION TO APPOINT COUNSEL

       This matter is before the Court on Plaintiff Herbert Manygoat’s pro se Motion for Leave

to Proceed In Forma Pauperis (Doc. 6). Also before the Court is his Motion to Appoint Counsel

(Doc. 11). Plaintiff’s financial information reflects he is unable to prepay the $402 filing fee for

this civil rights action. The Court will therefore grant the Motion. See 28 U.S.C. § 1915(a).

Prisoners must generally make an initial partial payment equal to 20% of the greater of: “the[ir]

average monthly deposits …; or (B) the[ir] average monthly balance … for the 6-month period

immediately preceding the filing of the complaint…”           28 U.S.C. § 1915(b)(1).       However,

Plaintiff’s financial statement reflects he had no income in the six months preceding this lawsuit

and that his account balance is $0.00. (Doc. 7 at 3). The Court will waive the initial partial

payment, but Plaintiff is reminded that he remains obligated to pay the filing fee at a later time.

       As to Plaintiff’s remaining motion, “[c]ourts are not authorized to appoint counsel in §

1983 cases; instead, courts can only ‘request’ an attorney to take the case” on a pro bono basis.

Rachel v. Troutt, 820 F.3d 390, 397 (10th Cir. 2016). The decision to make this request is a matter

of discretion. Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012). Factors guiding the Court’s

decision include “the merits of the claims, the nature of the claims, [the inmate’s] ability to present
the claims, and the complexity of the issues.” Rachel, 820 F.3d at 397. Considering these

factors, the Court will not take the extraordinary step of asking a local attorney to represent

Plaintiff on a pro bono basis. The claims are not particularly complex. Beyond citing his

indigence and lack of legal knowledge - which unfortunately are factors in most pro se cases -

Plaintiff has not demonstrated an inability to prosecute the action. The Court will therefore deny

the Motion to Appoint Counsel (Doc. 11).

       IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc.

6) is GRANTED; and the initial partial payment is WAIVED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. 11) is

DENIED.



                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
